 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    D. GOEBEL, individually and as on behalf           No. 2:17-cv-1565-EFB
      of the State of California as well as
11    proposed Classes of Aggrieved Employees,
12                       Plaintiffs,                     ORDER RE SETTLEMENT & DISPOSITION
13            v.
14    STRANDED LLC, a California Limited
      Liability Company; PAULA PATTON, an
15    individual; DEON L. TAYLOR, an
      individual; ROXANNE TAYLOR, an
16    individual; and DOE 1 through and
      including DOE 10,
17
                         Defendants.
18

19

20

21          The court has been notified by counsel for plaintiffs that the above-captioned case has
22   settled. ECF No. 53.
23          Accordingly, the court orders that dispositional documents are to be filed not later than
24   thirty (30) days from the date of this order.
25          All hearing dates heretofore set in this matter, including the September 11, 2019 hearing
26   on plaintiffs’ motion for sanctions, are VACATED. The Clerk is directed to terminate all
27   pending motions.
28


                                                     1
 1         FAILURE TO COMPLY WITH THIS ORDER MAY BE GROUNDS FOR THE
 2   IMPOSITION OF SANCTIONS ON ANY AND ALL COUNSEL OR PARTIES WHO
 3   CONTRIBUTED TO THE VIOLATION OF THIS ORDER.
 4         IT IS SO ORDERED.
 5   DATED: September 10, 2019.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       2
